Torrance, J.
Upon an inspection of the record in this case we are of opinion that the motion to dismiss the appeal should be granted.
This court held in the former hearing in this case, that the land included within parcel B as described in the record was *590the property of the plaintiff, in or over which the defendant had no right to operate its railroad, or to maintain its tracks, fixtures, or other things as described in the complaint.
It advised the Superior Court to grant the prayer'of the complaint. That prayer was for an injunction, both restraining and mandatory, covering the whole of parcel B. The judgment complained of is in accordance with that advice. A hearing was advised for a prescribed, special and limited purpose, namely, to settle the terms of the injunction. In the view here taken of the scope of the opinion and advice given in the former case, the evidence rejected and the rulings refused had no bearing upon the settlement of the terms of the injunction, within the meaning of the advice given with reference to a hearing upon this point. Under these circumstances the defendant had no right of appeal. Derby v. Alling, 48 Conn. 255; New Haven Northampton Co. v. State, 44 id. 876; Clarke’s Appeal, 70 id. 483.
The appeal is dismissed.
In this opinion the other judges concurred.